NOTE; This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
GEORGE PIECZENIK,
Plain.tiff-Appellant,
v.
BAYER CORPORATION, BAYER CROPSCIENCE
(NEW JERSEY) INC., BAYER HEALTHCARE
PHARMACEUTICALS, INC.,
BAYER HEALTHCARE, LLC, BAYER
MATERIALSCIENCE LLC,
BAYER PHARMA CHEMICALS INC., BAYER
PHARMACEUTICALS CORPORATION, AND
SCHERING BERLIN INC., l
Defenclan,ts-Appellees,
AND
ABBOTT LABORATORIES, ABBOTT
LABORATORIES, INC., AND SOLVAY
PHARMACEUTICALS, INC.,
Defendants-Appellees,
AND
ALLERGA_N IJsA, INC., C0RN1NG
1Nc0RP0RA'1‘ED, G1LEAD ScIENCES,1NC.,
H0WARD HuGHEs MED1cAL 1NST1TUTE,
1DEXX REFERENcE LABORATOR1ES, INC.,
QIAGEN 1Nc0RP0RATED, SH10N0G1 PHARMA
SALEs, INC., sH10N0GI PHARMA,1Nc.,
SHI0N0G1 USA H0L1)1NGS, INC.,
mo SH10N0G1 USA, INC.,

PIECZENIK V. BAYER CORP 2
Defendan,ts-Appellees,
AND
AMGEN USA, INC., AMGEN, INC., PHARMACIA &
UPJOHN COMPANY LLC, PHARMACIA
CORPORATION, SYNGENTA CROP PROTECTION,
INC., SYNGENTA SEEDS, INC., WYE'I`H HOLDINGS
CORPORATION, AND WYETH PHARMACEUTICALS
INC.,
Defen,dants-Appellees,
AND
ANTYRA, INC.,
Defendan,t-Appellee,
AND
ASTELLAS PHARMA US, INC., ASTRAZENECA LP,
ASTRAZENECA PHARMACEUTICALS LP,
AVENTIS INC., AVENTIS PHARMACEUTICALS
INC., BOEHRINGER INGELHEIM
VETMEDICA, INC., BOEHRINGER
INGELHEIMROXANE, INC., CANON U.S.A., INC.,
DAIICHI SANKYO, INC., DAINIPPON SUMITOMO
PHARMA AMERICA HOLDINGS, INC., DAINIPPON
SUMITOMO PHARMA AMERICA, INC.,
MEDIMMUNE LLC, MITSUBISHI TANABE
PHARMA AMERICA, INC., MITSUBISHI TANABE
PHARMA DEVELOPMENT AMERICA,
INC., MITSUBISHI TANABE PHARMA HOLDINGS
AMERICA, INC., NOVARTIS CORPORATION,
NOVARTIS PHARMACEUTICAL CORPORATION,
NOVARTIS VACCINES AND DlAGNOSTICS, INC.,
OSI PHARMACEUTICALS, INC., SANOFI-AVENTIS
U.S. INC., SANOFI-AVENTIS U.S. LLC, SCHERING
CORPORATION, SCHERING-PLOUGH
BIOPHARMA, SCHERING-PLOUGH
INTERNATIONAL, INC., SCHERING-PLOUGH

3 PIECZENIK V. BAYER CORP
PRODUCTS, INC., SIEMENS CORPORATION,
SIEMENS DIAGNOSTICS FINANCE CO. LLC,
SIEMENS HEALTHCARE DIAGNOSTICS INC., AND
SIEMENS MEDICAL SOLUTIONS USA, INC.,
Defendants-Appellees,
AND
BAXTER DIAGNOSTICS INC., BIOGEN IDEC INC.,
BIOGEN IDEC U.S. CORPORATION, MEDAREX,
INC., MILLENIUM PHARMACEUTICALS,
INC., MONSANTO AG PRODUCTS LLC,
MONSANTO COMPANY, ONYX
PHARMACEUTICALS, INC., ZYMOGENETICS,
INC., AND ZYMOGENETICS, LLC, '
Defendan,ts-Appellees, '
AND (
BRACCO DlAGNOSTICS INC., _
Defendant-Appellee,
AND
CENTOCOR ORTHO BIOTECH PRODUCTS, L.P.,
CENTOCOR ORTHO BIOTECH SERVICES,
CENTOCOR ORTHO BIOTECH, INC.,
JOHNSON & JOHNSON, ORTHO-MCNEIL
JANSSEN SCIENTIFIC AFFAIRS, LLC, ORTHO-
MCNEIL PHARMACEUTICAL, INC.,
AND ORTHO-MCNEIL, INC.,
Defen.dants-Appellees,
AND
DYAX CORPORATION, FOREsT LABORATOR1ES,
1Nc.,GENzYME c0RP0RATI0N,
GLAx0sM1THKL1NE LLC, KYOWA HAKK0
K1R1N AMER1cA, INC., KY0WA HAKK0 K1RIN
PHARMA, INC., mo PERK1NELMER HEALTH
sc1ENcES, INC.,

PIECZENIK v. BAYER CORP
Defendants-Appellees,
AND
E.I. DUPONT DE NEMOURS & COMPANY,
Defendant-Appellee,
AND
GE HEALTHCARE BIOSCIENCES BIOPROCESS
CORP., GE HEALTHCARE BIOSCIENCES CORP.
GE HEALTHCARE INC., AND GE HEALTHCARE
STRATEGIC SOURCING CORPORATION,
Defen,dants-Appellees,
AND
INTERNATIONAL BUSINESS MACHIN`ES
CORPORATION,
Defen.dant-Appellee,
5
AND
INV'ITROGEN CORPORATION,
Defendcm,t-Appellee,
AND
SOLVAY CHEMICALS, INC.,
Defendant-Appellee,
AND
TAIHO PHARMA U.S.A., INC.,
Defendant-Appellee,
AND
THE DOW AGROSCIENCES LLC, THE DOW
CHEMICAL COMPANY (DELAWARE), AND THE
DOW CORNING CORPORATION,
Defendants-Appellees,

5 PIECZEN`IK V. BAYER CORP
AND
NOVO NORDISK, INC. AND JOHN DOES 1
THROUGH 61,
Defendcmts.
2011-1121, -1153
Appeals from the United States District Court for the
District of New Jersey in case no. 10-CV-2230, Judge Joel
A. Pisano.
ON MOTION
ORDER .
Before R.AoER, Chief Ju,dge, NEWMAN and BRYsoN, Circmlt
Ju,d,'ges.
PER CURlAM.
The Defendants»Appe1lees move to dismiss George
Pieczenik’s appeals. Pieczenik opposes.
Pieczenik has appealed from orders denying his motion
“in limine to expunge plaintiffs copyright lecture proffered
by defendants counsel and to charge them with digital
copyright infringement," denying his motion for mediation,
and his motion for reconsideration. Proceedings before the
trial court remain ongoing With the exception of certain
interlocutory orders not at issue here, this court only has
jurisdiction to decide appeals only from a “f'1nal decision of
a district cou.rt.” 28 U.S.C. § 1295. The Supre1ne Court
has defined a Enal judgment as a decision by the district
court that "ends the litigation on the merits and leaves

PIECZENIK V. BAYER CORP
6
nothing for the court to do but execute judgment.” C'atlin v.
United States, 324 U.S. 229, 233 (1945).
Because the
district court has not entered final judgment, the appeals
are dismissed as premature
Accordingly,
IT IS ORDERED THATI
(1) These appeals are dismissed.
(2) Each side shall bear its own costs.
(3) All other pending motions are moot.
FOR THE COURT `
HAY 03 2011
fsi J an Horbaly
Date J an Horbal3F
Clerk
ccc Chad J. Peterman, Esq.
Liza M. Walsh, Esq.
Daniel J. Thomasch, Esq.
Jane E. Keene, Esq.
Robert L. Baechtold, Esq.
Susan Haberman Griffen, Esq.
David W. Field, Esq.
Robert J. K0ch, Esq.
Robert M. Goodman, Esq.
Donald R. Ware, Esq.
l\/lark A. Pals, Esq.
Alexander A. Anglim, Esq.
Lisa A. Schneider, Esq.
Christopher J. Harnett, Esq.
MattheW M. Wolf, Esq.
Robert J. Schoenberg, Esq.
Matthew Daniel Murphey, Esq.
13
§§-3
moon
§'nI_
1-gin
9 6
si
U.S. 00
THE
mm 03 2011
L8 FOR
UIT
.lANHiJRBALY
CI.EFli

William F. Lee, Esq.
Eric J. Marandett, Esq.
David Keith Barr, Esq.
DaVid E. De Lorenzi, Esq.
Keith J. Miller, Esq.
Kevin J. McKenna, Esq.
Joseph A. Mahoney, Esq.
Heather D. Redmond, Esq
Michae1 D. Kaminski, Esq.
Robert M. Isackson, Esq.
George Pieczenik
PIECZENIK V. BAYER CORP